1                            UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3
     LANCE HAIN,                                  )
4
                                                  )
5
                          Plaintiff,              )
            vs.                                   )         Case No.: 2:18-0098-GMN-PAL
6                                                 )
     GEICO CASUALTY COMPANY,                      )                    ORDER
7                                                 )
                          Defendant.              )
8
                                                  )
9

10          Pending before the Court is Defendant Geico Casualty Company’s
11   (“Defendant’s”) Objection to the Honorable Magistrate Judge Peggy A. Leen’s (“Judge
12   Leen’s”) Order, (ECF No. 21). Plaintiff Lance Hain (“Plaintiff”) did not file a response.
13          Also pending before the Court is the parties’ Proposed Joint Pretrial Order, (ECF
14   No. 20). For the reasons discussed below, Defendant’s Objection is OVERRULED, and
15   the Proposed Joint Pretrial Order is REJECTED as insufficient.
16   I.     BACKGROUND
17          This case concerns a breach of contract claim arising from the alleged wrongful
18   denial of underinsured motorist benefits by Plaintiff’s auto insurance carrier. (Compl.
19   ¶¶ 4–14, ECF. No. 1-1). Pursuant to the Court’s Scheduling Order entered March 2,
20   2018, the parties’ proposed joint pretrial order was due September 14, 2018. (Scheduling
21   Order 2:14–18, ECF No. 12). On September 14, 2018, Defendant filed its Motion to
22   Extend Time to file a proposed joint pretrial order, (ECF No. 16), explaining that defense
23   counsel, Danielle Miller (“Ms. Miller”), had been out of town for two weeks and was
24   scheduled to return September 17, 2018. (Freeman Decl. ¶ 8, ECF No. 16-1). According
25   to the Motion, Ms. Miller’s assistant had requested that the parties enter into a stipulation


                                              Page 1 of 6
1    to extend the deadline by two weeks, but Plaintiff’s counsel, Marcus Berg (“Mr. Berg”),
2    had refused. (Mot. to Extend 2:2–4, ECF No. 16).
3           On the same date, Plaintiff filed his Proposed Pretrial Order stating that Mr. Berg
4    and Ms. Miller had exchanged several emails regarding drafting a proposed joint pretrial
5    order and that a draft had been emailed to Ms. Miller on September 10, 2018, for her
6    review and approval. (Proposed Pretrial Order 1:19–23, ECF No. 17). Plaintiff’s
7    proposed order further states that on September 13, 2018, Mr. Berg contacted defense
8    counsel to follow up on the proposed order and was informed that Ms. Miller was out of
9    the country. (Id. 1:22–27). Thus, Mr. Berg submitted the Proposed Pretrial Order, in an
10   effort to adhere to the September 14, 2018 deadline. (Id. 1:26–28).
11          On September 19, 2018, the Court entered an order granting Defendant’s Motion
12   to Extend Time and set September 28, 2018, as the deadline for the parties to file a
13   proposed joint pretrial order. (Minute Order, ECF No. 16). The Court also struck
14   Plaintiff’s Proposed Pretrial Order, as it did not comport with the spirit and intent of
15   District of Nevada Local Rule 16-3(b). (Id.).
16          The following day, Judge Leen entered an Order, (ECF No. 19), sanctioning
17   Defendant “for failure to comply with the court’s discovery plan and scheduling order
18   deadline and failure to comply with [Local Rule] 26-4.” (Order 3:5–8). Judge Leen
19   found that Defendant’s Motion to Extend Time was untimely and not supported by a
20   showing of good cause. (Id. 1:22–24). Consequently, Judge Leen sanctioned Defendant
21   “in the amount of unnecessary attorney’s fees and costs incurred by counsel for [P]laintiff
22   in preparing the joint pretrial order.” (Id. 2:26–28). The parties filed a Proposed Joint
23   Pretrial Order, (ECF No. 20), on September 27, 2018.
24          Then, on October 1, 2018, Defendant filed the instant Objection to Magistrate
25   Judge’s Order, (ECF No. 21). Defendant objects to Judge Leen’s imposition of sanctions


                                              Page 2 of 6
1    and argues that “[a]ny delay in filing the Joint Pre-Trial Order was due to Plaintiff’s
2    counsel’s dilatory conduct.” (Obj. 1:25–26).
3    II.    LEGAL STANDARD
4           When reviewing the order of a magistrate judge, the order should only be set aside
5    if the order is clearly erroneous or contrary to law. Fed. R. Civ. P. 72(a); LR IB 3–1(a);
6    28 U.S.C. § 636(b)(1)(A); Laxalt v. McClatchy, 602 F. Supp. 214, 216 (D. Nev. 1985). A
7    magistrate judge’s order is “clearly erroneous” if the court has “a definite and firm
8    conviction that a mistake has been committed.” See United States v. U.S. Gypsum Co.,
9    333 U.S. 364, 395 (1948); Burdick v. Comm’r IRS, 979 F.2d 1369, 1370 (9th Cir. 1992).
10   “An order is contrary to law when it fails to apply or misapplies relevant statutes, case
11   law or rules of procedure.” UnitedHealth Grp., Inc. v. United Healthcare, Inc., No. 2:14–
12   cv–00224–RCJ, 2014 WL 4635882, at *1 (D. Nev. Sept. 16, 2014). When reviewing the
13   order, however, the magistrate judge “is afforded broad discretion, which will be
14   overruled only if abused.” Columbia Pictures, Inc. v. Bunnell, 245 F.R.D. 443, 446 (C.D.
15   Cal. 2007). The district judge “may not simply substitute [his or her] judgment” for that
16   of the magistrate judge. Grimes v. City and Cty. of San Francisco, 951 F.2d 236, 241 (9th
17   Cir. 1991) (citing United States v. BNS, Inc., 858 F.2d 456, 464 (9th Cir. 1988)).
18   III.   DISCUSSION
19          A.     Defendant’s Objection to Judge Leen’s Order
20          Defendant argues that the Court should reverse the underlying Order issuing
21   sanctions because Defendant “was diligent in attempting to timely file the Joint Pre-Trial
22   Order and only filed its Motion to Extend the Deadline after Plaintiff failed to provide a
23   timely draft despite agreeing to do so, and after Plaintiff was unwilling to stipulate to
24

25




                                              Page 3 of 6
1    extending the deadline to file the Joint Pre-Trial Order.” 1 (Obj. 7:3–6, ECF No. 21). To
2    support its argument, Defendant cites several email communications demonstrating that
3    Ms. Miller contacted Mr. Berg weeks prior to her scheduled trip, requesting a draft of the
4    proposed order before her September 1, 2018 departure. (Id. 2:6–3:24). Ms. Miller was
5    unable to obtain a draft from Mr. Berg, left on vacation as scheduled, and did not file a
6    request for extension until the date the joint proposed pretrial order was due.
7            The Court notes that Defendant’s Motion to Extend Time did not include the email
8    communications between Ms. Miller and Mr. Berg, and thus, Defendant did not give
9    Judge Leen an opportunity to consider that information. This, however, does not indicate
10   that Judge Leen’s Order was erroneous. Rather, it suggests that the Motion to Extend
11   Time was deficient.
12           Moreover, Ms. Miller could have complied with the Scheduling Order and
13   avoided sanctions by timely requesting a stipulation from opposing counsel or by filing a
14   motion to extend time before her departure. Ms. Miller asserts that because she is “the
15   only individual at her firm that has handled this matter in its entirety,” the other attorneys
16   at her firm, being unfamiliar with the case, were not comfortable signing a proposed joint
17   pretrial order. (Obj. 4:4–8). However, Ms. Miller does not assert that it was not possible
18   for her to have made adequate arrangements before she took leave on September 1, 2018.
19           In light of the foregoing, the Court finds that Defendant has not met its burden to
20   prove that Judge Leen erred in sanctioning Defendant. Overruling Judge Leen’s order
21   would be inappropriate because Defendant has provided no evidence that a mistake was
22   made, or that Judge Leen abused her discretion. Columbia Pictures, Inc., 245 F.R.D. at
23

24   1
       Defendant does not specify whether it maintains that Judge Leen’s ruling is clearly erroneous, contrary
     to law, or both. Given that Defendant’s Objection does not contain arguments based on any specific law,
25   local rule, or case law, Defendant has presented insufficient evidence to suggest that Judge Leen’s
     determination is contrary to law. Thus, the Courts discussion will focus on whether Judge Leen’s Order
     is clearly erroneous.

                                                   Page 4 of 6
1    446. The district judge “may not simply substitute [his or her] judgment” for that of the
2    magistrate judge. Grimes, 951 F.2d at 241. Furthermore, it is not the function of the
3    district judge on review to second guess a magistrate judge’s discretionary decisions. See
4    id. Accordingly, Defendant’s Objection is OVERRULED.
5           B.     Proposed Joint Pretrial Order
6           In section VI of the Proposed Joint Pretrial Order, the parties provide a list of
7    exhibits that are “stipulated into evidence,” but later state that every document and
8    exhibit is inadmissible “based upon hearsay, lack of foundation, relevance, or, in the
9    alternative, pursuant to Federal Rules of Evidence Rule 403.” (Proposed Joint Pretrial
10   Order at 9). Additionally, the parties fail to identify specific persons as witnesses and
11   instead name “any and all” custodians. (Id. at 20). Based on the foregoing, the Court
12   rejects the Proposed Joint Pretrial Order as insufficient. The parties shall meet and confer
13   and file a new proposed joint pretrial order in accordance with LR 16-3 and LR 16-4 by
14   no later than November 13, 2018.
15   IV.    CONCLUSION
16          IT IS HEREBY ORDERED that Defendant’s Objection to Judge Leen’s Order,
17   (ECF No. 21), is OVERRULED.
18          IT IS FURTHER ORDERED that the Proposed Joint Pretrial Order, (ECF No.
19   20), is REJECTED as insufficient.
20   ///
21   ///
22   ///
23

24

25




                                              Page 5 of 6
1          IT IS FURTHER ORDERED that the parties shall meet and confer and file a
2    new proposed joint pretrial order in accordance with LR 16-3 and LR 16-4 by no later
3    than November 13, 2018.
4          DATED this _____
                       30 day of October, 2018.

5

6
                                                          ___________________________
7
                                                          Gloria M. Navarro, Chief Judge
8
                                                          United States District Court

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                           Page 6 of 6
